VIA ECF                                                                      August 17, 2021

Honorable Rachel P. Kovner
Honorable Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Burks v.Gotham Process, Inc., et al., No. 1:20-cv-01001-RPK-PK

Dear Judge Kovner and Magistrate Judge Kuo:

        The New York Legal Assistance Group (NYLAG) represents the Plaintiffs in the
above-captioned case. Jane Greengold Stevens, one of the attorneys who appeared on
behalf of Plaintiffs, has retired and is no longer employed at NYLAG. We thus
respectfully request that her appearance be withdrawn. Plaintiffs will continue to be
represented by a highly capable team of attorneys at NYLAG.


                                                    Respectfully submitted,


                                                    Sincerely,




                                                    _________________________
                                                    Jessica Ranucci
                                                    Julia Russell
                                                    Shanna Tallarico
                                                    New York Legal Assistance Group
                                                    100 Pearl Street
                                                    19th Floor
                                                    New York, NY 10004
cc: All counsel of record (via ECF)




     100 Pearl Street, 19th Floor, New York, NY 10004   t:212.613.5000   f:212.750.0820   nylag.org
